Citation Nr: 1621579	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent for service-connected residuals of a fractured right clavicle.

2. Entitlement to an increased rating greater than 10 percent for service-connected residuals of fractured right index and middle fingers with fusion.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1980 during the Vietnam Era and Peacetime. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.

At his hearing, the Veteran testified that he has been unemployed since 2013 due to his service-connected disabilities.  Therefore, the Board has also taken jurisdiction of the issue of entitlement to TDIU based on his service-connected disabilities, as the Board finds that this issue is also part and parcel of his claims for increased ratings.  See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claims on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran underwent his last VA examination for his right index and middle fingers in September 2009.  He underwent his last VA examination for his right shoulder in July 2012.  In his February 2016 hearing, the Veteran testified that he had surgery on his right shoulder in 2013.  He also testified that his service-connected disabilities has worsened since his last VA examinations.

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Accordingly, the Veteran should be scheduled for appropriate VA examinations on remand.

Additional development is also required as to the TDIU claim, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records from the Tampa, Florida VA Medical Center dated since February 2009, and his private medical records from the Florida Orthopaedic Institute, dated since August 2015. 
 
2.  Send the Veteran a letter notifying him of the requirements for substantiating entitlement to TDIU and his and VA's respective responsibilities for obtaining relevant evidence.  The Veteran should also be requested to fill out an application for TDIU (VA Form 21-8940), including his work history and educational background.

3.  Next, arrange for appropriate VA examinations to determine the severity of the Veteran's service-connected residuals of a fractured right clavicle and residuals of fractured right index and middle fingers with fusion.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims file must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., residuals of a fractured right clavicle; and residuals of fractured right index and middle fingers with fusion) and opine as to the impact of the service-connected disabilities , to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



